Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions

Claims 1-27 are pending.  
Applicant’s election without traverse of Group I, claims 1-24, in the reply filed on 11/10/2022 is acknowledged.
Claims 25-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/11/2022.
Claims 1-24 are examined on the merits.



Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	       Claims 1-12, 17, 19, 20, 22, and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Thomas (WO 2018102711 A1).	            
	Thomas teaches various aspects of the invention relate to a system for extracting tetrahydrocannabinol (THC) (thus one of more of THC and CBD, thus a method of producing cannabinoids) or cannabidiol (CBD) from hemp or cannabis (thus cannabis sp. plant), comprising: (1) a microwave emitter (thus microwave irradiation is carried out, thus claim 1 is met); (2) an extraction chamber in communication with the microwave emitter such that microwave radiation emitted by the microwave emitter is directed into the extraction chamber; (3) a microwave absorbing composition disposed in the extraction chamber, wherein the microwave absorbing composition is not food, the microwave absorbing composition comprises a microwave absorbing agent, and the microwave absorbing agent has a boiling point that is greater than 360° F at atmospheric pressure; (4) about 100 g to about 10 kg plant material disposed in the extraction chamber, wherein the plant material is hemp or cannabis, and the plant material comprises THC and/or CBD; and (5) a cooling chamber in communication with the extraction chamber such that volatized THC and/or CBD in the extraction chamber is directed into the cooling chamber, wherein: (6) the extraction chamber comprises a first opening and a second opening; (7) the first opening is shaped and sized to allow the plant material and the microwave absorbing composition to enter and exit the extraction chamber; (8) the first opening is reversibly- sealed, thereby inhibiting volatized THC and/or CBD from exiting the extraction chamber through the first opening; (9) the second opening is configured to allow volatized THC and/or CBD to exit the extraction chamber and enter the cooling chamber; (10) the system is configured to dielectrically heat the microwave absorbing agent by microwave radiation emitted from the microwave emitter; (11) the system is configured to heat the plant material by thermal radiation emitted from the microwave absorbing composition; and (12) the cooling chamber is operable to condense the volatized THC and/or CBD [0040].
Thomas teaches in some embodiments, the plant material comprises a flower, leaf, and/or stem, e.g., the plant material comprises flowers, leaves, and/or stems [0047] (thus claim 4 is met).
Thomas teaches a method may comprise adjusting the power of the microwave radiation, e.g., to maintain a temperature within a specified range (thus a temperature controller, thus claim 22 is met). Adjusting the power of the microwave radiation may comprise, for example, adjusting the intensity of the microwave radiation that irradiates the microwave absorbing agent and/or cycling the microwave radiation that irradiates the microwave absorbing agent on and off. [0123] The method may comprise maintaining a vaporization temperature inside the extraction chamber for about 5 seconds to two minutes, such as 5 seconds to 30 seconds, 30 seconds to 45 seconds, 30 seconds to one minute, one minute to two minutes, or 2 minutes to about 5 hours such as about 2 minutes to about 120 minutes, about 4 minutes to about 60 minutes, about 8 minutes to about 40 minutes, about 2 minutes to about 10 minutes, about 5 minutes to about 15 minutes, about 10 minutes to about 20 minutes, about 15 minutes to about 30 minutes, or about 20 minutes to about 40 minutes [0122] (thus overlaps with the claimed 5-180 minutes, thus claims 7 and 8 are met).
Thomas teaches the method of any one of the preceding claims, further comprising maintaining the temperature inside the extraction chamber at about 50° F to about 450° F, about 50° F to about 100° F, about 50° F to about 150° F, etc. (thus overlaps with the claimed range in claim 6), etc. (see claim 29). 
Thomas teaches the method of any one of the preceding claims, wherein: the extraction chamber comprises a first opening and a second opening; the plant material and the microwave absorbing agent are inserted into the extraction chamber through the first opening (thus inlet of the reaction vessel); and the volatized oil in the extraction chamber is directed into the cooling chamber through the second opening (see claim 43) (thus an outlet of the reaction vessel, thus claim 1 is met).
Thomas teaches the system of claim 57, wherein: the microwave absorbing composition comprises at least one rod, tube (thus claim 20 is met), or sheet; the at least one rod, tube, or sheet has at least one dimension of about 1 cm to about 100 cm; and the at least one rod, tube, or sheet comprises the microwave absorbing agent (see claim 63).
Thomas teaches a microwave absorbing agent may be a phosphate, carbonate, nitrate, sulfate, or silicate. Phosphoric acid (thus an acid), for example, has a boiling point of 415° F, and thus, phosphates are suitable as microwave absorbing agents for volatizing plant oils having boiling points less than 415° F. Examples of inexpensive polar organic molecules include starches, sugars, fatty acids, amines, various types of carbon containing molecules, and glycol ethers [0091]. 
Thomas teaches a method of the embodiments typically comprises providing a system for extracting oil from plant material, wherein the system comprises a microwave emitter, extraction chamber, and cooling chamber (thus a temperature controller, thus containing a liquid, thus claims 22 and 23 are met) as described herein [0113].
            Thomas teaches in some embodiments, the plant material consists of less than 20% water by weight such as less than 10% water (thus a solvent, thus claim 17 is met; thus claim 3 is met) by weight [0037].
            Thomas teaches the method may include maintaining the pressure of the extraction chamber at about 0.3 atmospheres to about 5 atmospheres [0071] (thus claims 9 and 10 are met).
            Thomas teaches for example, a volatized oil, condensed oil, and/or collected oil may comprise CBD, e.g. , at a concentration of at least about 1%, 5%, 10%, 20%, 25%, 50%, 75%, 80%, or even 90% or higher by weight. Similarly, a volatized oil, condensed oil, and/or collected oil may comprise THC, e.g. , at a concentration of at least about 1%, 5%, 10%, 20%, 25%, 50%, 75%, 80%, or even 90% or higher by weight [0053] (thus claim 5 is met).
            Thomas does not teach explicitly teach using an acid and solvent; neither does Thomas teach the claimed frequency and power in claims 11 and 12, or the claimed amount of CBN in claim 19.
            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use phosphoric acid as an absorbing agent since Thomas teaches a microwave absorbing agent may be a phosphate, carbonate, nitrate, sulfate, or silicate. Phosphoric acid (thus an acid), etc. 
             Regarding the claimed amount of frequency, power, or CBN, determining an appropriate parameter or an amount of certain component is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  


Claims 1-12, 17, 19, and 20-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Thomas as applied to claims 1-12, 17, 19, 20, 22, and 23 above, and further in view of Popet et al (WO 2019211794 A1) 
The teachings of Thomas are set forth above and applied as before.
The teachings of Thomas do not specifically teach the vessel is made of a microwave-transparent material.
Popet et al teach an apparatus for extracting an active cannabinoid from cannabinoid biomass using a microwave-assisted extractor, the apparatus comprising: an extraction chamber that holds a slurry that includes a cannabinoid biomass and a solvent; a microwave generator that generates microwaves that are applied to the slurry, wherein the microwaves enhance extraction of one or more active cannabinoids from the cannabinoid biomass into the solvent; a separation chamber that separates a spent cannabinoid biomass from the slurry, wherein the separated solvent now further includes the extracted active cannabinoids; and a removable extract chamber that collects the extracted active cannabinoids (see claim 1). The apparatus of claim 1, wherein at least a portion of the extraction chamber is microwave transparent and allows the microwaves generated by the microwave generator to pass through and heat the slurry therein (see claim 6).
         It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the microwave transparent from Popet et al since Popet et al teach a microwave transparent extraction chamber that allows the microwaves generated to pass through and heat the slurry therein. Since both of the references extracting cannabinoids from cannabinoid biomass, one of the ordinary skill in the art would have been motivated to combine the teachings of the references together.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  

Claims 1-20, 22, and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Thomas as applied to claims 1-12, 17, 19, 20, 22, and 23 above, and further in view of Webster et al (US 20080221339 A1).
The teachings of Thomas are set forth above and applied as before.
The teachings of Thomas do not specifically teach p-toluenesulfonic acid or solvent such as ethanol. 
            Webster et al teach a method of converting CBD to .DELTA..sup.8-THC comprising: providing a reaction mixture comprising a Lewis acid in an organic solvent; adding CBD to the reaction mixture; refluxing said reaction mixture; diluting the mixture with an organic solvent; pouring the mixture into cold water; mixing the mixture; allowing the mixture to separate into an aqueous phase and an organic phase; removing the organic phase; and eluting .DELTA..sup.8-THC from the organic phase (see claim 1). Webster et al teach the method according to claim 1 wherein the Lewis acid is p-toluenesulfonic acid in toluene (see claim 3). Webster et al teach the p-toluenesulfonic acid is used as a catalyst in the above example [0060]. Webster et al teach in other embodiments, the catalyst is hydrochloric acid in ethanol or sulfuric acid in cyclohexane [0070].
            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use an acid such as p-toluenesulfonic acid from Webster et al since Webster et al teach p-toluenesulfonic acid is used as a catalyst to obtain THC, Since both of the references teach obtain THC using cannabinoids and sulfate, one of the ordinary skill in the art would have been motivated to combine the teachings of the references together. 
           It would also have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use ethanol as a solvent since Webster et al teach using ethanol as a solvent. Since both water and ethanol are used interchangeably in the art to for cannabinoids extraction, determining an appropriate solvent is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  


Conclusion
             No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655